THE STATE OF TEXAS
                                         MANDATE
TO THE 188TH DISTRICT COURT OF GREGG COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 30th
day of December, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Clister Ray Thomas, Appellant                              No. 06-13-00046-CR

                   v.                                      Trial Court No. 41776-A

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 29th day of May, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk